Bunn, J.
These cases are brought by complainants, being natural persons and corporations, citizens of Minnesota and Missouri, — one against the town of Hayward, in Sawyer county, and one against the town of Lorraine, in Polk county, Wisconsin, — to obtain a perpetual *423injunction restraining the collection of the general state, county, and town .axes for the year 1883 upon a large quantity of saw-logs be-longii g, severally, to the complainants, cut in the winter of 1882-83, ii said towns, from the complainants’ lands lying therein, and bank< d upon the Namacogin river, in said town of Hayward, in Sawyer & iunty, and upon the Clain river, in said town of Lorraine, in Polk munty. The complainants, having filed their bills of complaint, now i love the court thereupon for an injunction, pending the litigation, ,o restrain the town officers from levying upon the personal property c f the complainants, situate in said towns, for the satisfaction of said Í axes. The claim made by complainants is this : That they are non-j isidents of the state of Wisconsin, and are the owners in sev-eralt; of large quantities of timbered lands in the counties named, valuable, principally, for the pine timber growing thereon; that during t io winter of 1882-83 they caused to be cut upon said lands large quantities of pine logs, with the sole purpose and intent of running . hem out through the navigable streams of the state into the St. Croix river, and thence to the city of Stillwater, Minnesota, to be man-ufact ;d into lumber for market; in that and other states west of the Missi ;sippi; that with this view they cut and hauled said logs to said riven , which wore navigable streams, and there rolled them down be-tweer the two banks of said rivers, upon the ice thereof, to await high watei in the spring, whereby they could and did, in the month of May, 1883: run them down into the St. Croix river to Stillwater, in the state of Minnesota; that while the logs were there banked in the said streai a, and upon the ice thereof, awaiting shipment, the assessors of said 1 owns, in the month of April, levied these taxes upon them; that such ogs were not subject to taxation in the towns where they were so cu ; and assessed, (1) because they had no situs in the stale of Wisci nsin, but had then become and were the subject of commerce, and i i transit from one state of the Union to another, and were exempt from taxation by reason of the provision in the United States const tution giving congress the power to regulate commerce with foreip a powers and between the several states; and (2) because the law o ' Wisconsin which authorizes the taxation is repugnant to the constitution of Wisconsin, which1 provides a uniform rule of taxation, and i lakes an unjust discrimination against non-residents of the town.
It i dll bo evident, from this brief statement of the complainants’ case, .hat the questions involved are of grave importance to the state and t > holders of pine lands. There is also a question of jurisdiction i i the case almost as important, and which it will be essential first t) consider.
In >rder to enable this court to tio up the hands of the local state autho cities, and stay the collection of the ordinary state, county, and munii ipal taxes, it must proceed upon clear and established principles cf equity jurisdiction. By the law of congress (see section 3224, *424Bev. St.) neither a federal nor state court has any power in any case to stay by injunction the collection of a United States tax. The language of the provision is broad enough, indeed, to cover the case of any tax, national or state. But although the provision no doubt applies only to taxes levied by the general government, it serves to show the temper. and attitude of the government upon the general question. The reasons are quite as strong'against the national courts interfering to stay the collection of state taxes as they are against allowing any court, state or federal, to interfere to stay the collection of the national revenues. And, consequently, we see that the United States courts have ever shown the greatest caution antd reluctance in entertaining jurisdiction in such a case, and will always refrain from taking jurisdiction except when the complaint makes a case free from doubt, and under some well-recognized head of equity. The jurisdiction is claimed in this case chiefly on the ground of preventing a multiplicity of suits. Bút I am of the opinion that this principle is not applicable here. /
In the first of the ahove-entitled cases there are eight complainants, some of them corporations and some of them natural persons, citizens of Minnesota and Missouri. They are all severally interested in the subject-matter of the suit; and as to six out of the eight, their claims amount to less than $500. In the other, one of the two complainants has a claim of less than that sum. I think it clear that those whose claims are not of such an amount as to give the court jurisdiction if their suits had been severally brought, cannot, by joining with cithers whose claims exceed $500, give this court jurisdiction of those cases.. See King v. Wilson, 1 Dill. 555; Adams v. Board of Com'rs, McCahon, 235; 2 Abb. Pr. (N. S.) 12; Township of Bernards v. Stebbins, 3 Sup. Ct. Rep. 252, and cases cited. This leaves two complainants in one case and one in the other; certainly not a very formidable exhibit, so far as numbers are concerned, to bring the case within the principle contended for, allowing that they can sp join together. But can they so join ? Their interests are, in every important sense, several. There is no unity or community of interest between them as regards the subject-matter of the suit. They but have a common interest in the law of the case, which is not enough. If they brought actions at law they could not join. I think it quite as clear that they cannot join in equity.
If the town authorities were attempting to levy a tax unauthorized by law, all property owners would have a common interest and be affected alike. They might join, or one or more might sue for themselves and all others similarly situated, and one suit in equity might determine the whole controversy. But here is no complaint that the tax is not legal. The gist of the complaint is that the assessor has extended it against property not subject to assessment. Each complainant must make his own case upon the facts. One might succeed and another fail. I know of no case, and have been referred to none, *425in wl ich persons so severally interested have been permitted to join in eii her a legal or equitable suit, and to allow it would be to con-fouu [ the established order of judicial proceeding, and lead to in-term nabie confusion and embarrassment. Courts of equity cannot wres - jurisdiction from the courts of law because there is more than one ffaintiff severally interested in the controversy; and many actions by different plaintiffs, where one action at law will settle the cont 'ov'ersy as to each, is not what is intended by a multiplicity of suit?. Here, no one of the plaintiffs would have any interest in any suit arought by another, and no one can complain because others are com i idled to sue, inasmuch as he could not be called upon to share eitlu r in the vexation or expense. No one of the complainants stan Is in any danger of a multiplicity of suits affecting himself, and he c¡ ,nnot complain that some other person must have a suit in order to ol tain that other person’s legal rights. These cases come within the prin -¿pie of Cutting v. Gilbert, decided by Judge Nelson, in 5 Blatchf. 259 Dodd v. City of Hartford, 25 Conn. 232; Youngblood v. Sexton, 32 Mich. 406; and Barnes v. City of Beloit, 19 Wis. 93.
It was contended by counsel on the argument that, as the state law 'orbids the bringing of replevin against the tax collector, there is n< > adequate remedy at law. I cannot concur in this view. The com dainants have an adequate remedy at law in paying the tax de-man led, and suing the town to recover it back. I am aware that som i of the state courts, particularly in Illinois, have gone a consid-era! ie way in the direction of allowing an injunction to restrain the colh etion of a tax. But we have seen, and may see further by a refei once to the decisions, what is the attitude of the general govern-men fc, legislative and judicial, upon this subject. And the general
doct dne holds good by the weight of authority, state and national, that equity will not interfere except in special cases, as of fraud, to sav? a multiplicity of suits, or prevent irreparable injury, or a cloud upo: i title to land. See Dows v. City of Chicago, 11 Wall. 108; Hannewenkle v. Georgetown, 15 Wall. 548; Cummings v. Nat. Bank, 101 U. S. 153; State Railroad Tax Cases, 92 U. S. 575; High, Inj. § 496; Van Cott v. Sup’rs of Milwaukee, 18 Wis. 247; Cramer v. Sup’rs of Milwaukee, Id. 257; Mills v. Gleason, 11 Wis. 470; Quinney v. Town of Stockbridqe, 33 Wis. 505; Brewer v. Springfield, 97 Mass. 152; Cooey, Tax’n, 538.
Ii i the judgment of the court this case comes fairly within the principle of Dows v. Chicago, 11 Wall. 108, and should be ruled by that cas?. And though the court in Cummings v. The Bank, 101 U. S. 157 use language which might, taken apart from any particular state of f¡ ets, seem to approve a somewhat broader rule, it will be consid-ere! that what was said was with reference to the facts then before the ¡ourt, which facts brought the case within the principle of taking juri: diction to prevent a multiplicity of suits. The ease of Dows v. City of Chicago is affirmed in State Railroad Cases, supra, and the *426doctrine of the case has never been disturbed nor questioned in any court of the United States.
For these reasons the motions must be denied and the complainants’ bills dismissed. And as these questions of jurisdiction dispose of the case, it will not be necessary or proper to express any opinion upon the merits of the legal questions presented by the bills, though very ably and exhaustively discussed upon the argument.